In an action for a judgment declaring that the third-party defendant National Union Fire Insurance Company of Pittsburgh, Pa., is required to defend and indemnify the third-party plaintiff Queensboro Society for the Prevention of Cruelty to Children, Inc., the third-party plaintiff appeals from so much of an order of the Supreme Court, Queens County (Posner, J.), dated January 22, 1991, as granted the third-party defendant’s motion to sever the third-party action from the main action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon the record before us, we cannot say that the Supreme Court improvidently exercised its discretion in granting the third-party defendant’s cross-motion for a severance (see, CPLR 603; 2 Weinstein-Korn-Miller, NY Civ Prac ¶ 603.01; see also, Shanley v Callahan Indus., 54 NY2d 52, 57; Kelly v Yannotti, 4 NY2d 603). Thompson, J. P., Bracken, Lawrence and Miller, JJ., concur.